*1033OPINION.
Phillips:
The taxpayer, having filed a single joint return of the income of himself and his wife for 1923 under the provisions of section 223 (b) (2) of the Revenue Act of 1921, and the Commissioner having increased the net income as reported, now contends that the tax liability should be computed upon the basis of separate returns for himself and his wife upon the basis that the income was community income. Substantially all of the taxable income arises from the sale of real estate, and it might be sufficient to observe that there is nothing in the record from which we may determine whether the wife had any interest in such real estate, either as community property or as separate property, or whether the property sold was the separate property of the taxpayer. The Commissioner, however, refused taxpayer the right to have taxes computed upon the basis of separate returns, upon the ground that, since a single joint return was filed, the tax was required to be computed on the aggregate income, pursuant to the section of the statute cited above. We have this day, in the Appeal of R. Downes, Jr., 5 B. T. A. 1029, determined *1034that the contention made by the taxpayer is contrary to the express provisions of the law, and this proceeding falls squarely within that decision.

Decision redetermining the deficiency for 1923 to be $587.37 will be entered.